Niemeyer, J., dissents. The majority opinion holds as a matter of law that plaintiff was an invitee and not a licensee at the time and place of his injury. The distinction between a licensee and an invitee upon the premises of another is well defined and “turns on the nature of the business that brings him there, rather than on the words or acts of the owner which precede his coming.” (Emphasis added.) Pauckner v. Wakem, 231 Ill. 276, 279, 280; Milauskis v. Terminal Ry. Ass’n of St. Louis, 286 Ill. 547, 555; Jones v. 20 North Wacker Drive Bldg. Corp., 332 Ill. App. 382, 385. A licensee is on the premises in the pursuit or furtherance of his own business, pleasure or convenience. An invitee is there for a purpose connected with the business in which the occupant is engaged or which he permits to be carried on. A licensee is generally on the premises merely by permission or acquiescence. He may be there by invitation of the owner (Wilson v. Goodrich, 218 Iowa 462, 467), who personally conducts him over the premises (Connole v. Floyd Plant Food Co. (Mo. App.), 96 S. W. (2d) 655), or points out the way the visitor should go in furtherance of his own business, pleasure or convenience (McNamara v. MacLean, 302 Mass. 428, 19 N. E. (2d) 544). An invitee is upon the premises by invitation, express or implied. This invitation extends only to that, portion of the premises reasonably embraced within the object of the invitee’s visit. Pauckner v. Wakem, supra. In Lewis v. Lerman Bros., 277 Ky. 334,126 S. W. (2d) 461, the court quotes with approval from Keeran v. Spurgeon Mercantile Co., 194 Iowa 1240, as follows: “The invitation, expressed or implied, to conduct business upon the premises, is an invitation to use the premises in the ordinary and usual manner in which business is conducted thereon, and it does not render the owner or occupant of the premises liable for negligence where the invitee is using a portion of the premises to which the invitation has not been extended, either expressly or impliedly, and which the occupant would not reasonably expect the invitee to use in connection with the conduct of business on said premises. ’ ’ (Emphasis added.) When an invitee steps beyond the bounds of his invitation he becomes a mere licensee. Brett v. Century Petroleums, Inc., 302 Ill. App. 99; Wilson v. Goodrich, supra; McNamara v. MacLean, supra; Malolepszy v. Central Market, Inc., 142 Neb. 570; McGenty v. John A. Stephenson & Co., 218 Minn. 311; Napier v. First Congregational Church of Portland, 157 Ore. 110, 70 P. (2d) 43; Meeks v. Cowart (Tex Civ. App.), 84 S. W. (2d) 845; Smith v. Trimble, Ill Ky. 861. The status of the plaintiff as an invitee or licensee must be determined at the time and place of his injuries. In February 1946, he entered into a contract to dismantle a cooler in the basement of defendant’s hotel. The terms of the contract are not shown, but the parties agree that plaintiff was entitled to the materials salvaged. According to plaintiff the cooler was in a storage room, about 30 by 30 feet, adjacent to a commissary. Freight elevators were installed and operated right by the commissary. About 125 feet west from the cooler, and beyond the elevators, toward the end of the building, was an unlighted passageway in which plaintiff was injured. Defendant’s witnesses say that this passageway (its length is not shown) led to a tunnel, about 18 feet long, which ran under an alley and connected the basement of the hotel with the basement of the Blaekstone Theatre. Defendant did not own the theatre. There is no evidence as to who owned or controlled the tunnel or how much, if any, of the tunnel was on defendant’s property. At one time the tunnel had been used as a passageway between the two buildings to go back and forth with meat, equipment and material which had been placed or stored there. In the month of plaintiff’s injury it was used only by defendant’s superintendent of maintenance, and engineer, to go over and check the vacuum pumps which supplied the theatre with heat and steam, presumably furnished by defendant. There is no evidence that at any time during which plaintiff was upon defendant’s premises in connection with the dismantling of the cooler the tunnel was used for any other purpose, or that defendant had any other or further rights in the tunnel than using it for the limited purpose of checking the vacuum pumps. The work of dismantling the cooler was commenced in June. Plaintiff employed two or three men and most of the time was at the job some part of the day. On July 11, 1946, the workers had torn down about half of the cooler and were ready to move it out. Among the materials salvaged were timbers and iron pipes 14 to 18 feet long, which plaintiff had sold. These timbers and pipes were too long to be taken out by the freight elevators and were worth more in the longer lengths than if cut into shorter lengths for removal by the elevators. Plaintiff testified that he asked Douglas, defendant’s engineer, how to get the materials out because the elevator was too short and too low, and that Douglas said, “Come on, follow me, I will show you”; that Douglas went ahead and plaintiff followed him into a dark entrance where he was injured; that he didn’t know where the passageway led; that it was supposed to lead out some place under the sidewalk where he could pull up the stuff. Douglas testified that plaintiff said, “I would like to see the opening under the theatre so I can take the pipes out”; that he, Douglas, advised plaintiff that it was not good policy to take the pipes out under the theatre because the theatre didn’t belong to defendant; that plaintiff insisted and said he wanted to use the area under the theatre and didn’t want to use the freight elevator of the hotel because he didn’t want to cut the pipes; that he, Douglas, then took plaintiff to the office of Davidson, superintendent of maintenance, and asked him if it would be all right to take the pipes out that way (under the theatre), and Davidson said it was not good policy to do that; that plaintiff might as well cut the pipes in two, and plaintiff said, “I got these sold and I can’t cut them”; that after this conversation plaintiff insisted that we go under the theatre and- see the opening to take the pipes out; that he started to take plaintiff over. Davidson testified that plaintiff and Douglas came in and wanted to know if they couldn’t take the pipes up the elevators; that he told them the pipes had to be cut, that they couldn’t take the pipes up without cutting them; that plaintiff said he wouldn’t cut them and that he had to get them out without cutting them; that he thinks Douglas said something about the use of the entrance to the tunnel, and that it would be very dangerous. Plaintiff does not deny that this conversation was had or that Douglas and Davidson made the statements claimed. Plaintiff’s rights on defendant’s premises were fixed by his contract of February 1946. Plaintiff had the burden of proof, yet the record does not show the terms of this contract or whether it was written or oral. The dismantling of the cooler necessarily meant tearing it down, separating it into parts. Plaintiff’s right to salvage material is conceded, but there is no evidence of any discussion between the parties as to how the pipes were to be removed, until the day of plaintiff’s injury. In the absence of evidence to the contrary we must hold that the parties contracted with knowledge of the facilities existing on defendant’s premises for the removal of all materials, salvage or waste, resulting from the dismantling process, and that it was the intention of the parties that such materials be removed by these facilities — the freight elevators maintained and operated by defendant — even though it became necessary to cut the material to a size making such removal possible. There is no basis for any inference that either party intended or even considered removing such material over the property of a third person — the theatre — when entering into the contract. So far as the evidence shows, material had never been removed in that manner, and neither plaintiff nor defendant had any right to use the theatre property for that purpose. Plaintiff did not know where the passageway led. His statement that “it was supposed to lead out some place under the sidewalk where I could pull up the stuff, ’ ’ is a conclusion without probative value. The evidence does not show upon what information this supposition was based, or when or from whom plaintiff received the information on which he based the supposition. There is no evidence that the passageway did in fact lead to a place under the sidewalk where plaintiff could pull up the stuff. Plaintiff was unquestionably an invitee on the premises for the purpose of dismantling the cooler and removing the material by the means customarily employed by defendant. Plaintiff and defendant were mutually interested in removing the pipes, but only the plaintiff was interested in removing them without cutting. His attempted exploration of the passageway, tunnel and area under the theatre was in furtherance of his own business — the procuring of a higher price for the pipes. To achieve this end he attempted to find a new path over which to remove the material from the basement : to use the passageway, tunnel and theatre property and ignore the freight elevators on defendant’s property. So far as the evidence discloses, this had never been done before. In so doing plaintiff stepped beyond the bounds of his invitation and became, at best, a mere licensee. Brett v. Century Petroleums, Inc., supra; Meeks v. Cowart, supra; Wilson v. Goodrich, supra; McNamara v. MacLean, supra; Malolepszy v. Central Market, Inc., supra; McGenty v. John A. Stephenson & Co., supra; Napier v. First Congregational Church of Portland, supra; Smith v. Trimble, supra. Plaintiff’s position is not aided by the fact that Douglas was leading the way. Douglas was acting at the request of plaintiff. His authority to act, after the insistence of Davidson, his superior, that the pipes should be cut so that they could be taken up the elevator, may be questioned. I prefer, however, to base my opinion on the status of plaintiff. In McNamara v. MacLean, supra, plaintiff entered defendant’s store as a customer and asked permission to use the toilet; defendant gave permission but said the toilet was in the cellar and was for the use of employees; defendant lifted a hatch cover or trap door that covered a steep narrow stairway, unlighted by any artificial light, that led to the cellar; looking down, plaintiff saw what she described as a dark hole; defendant told plaintiff to be careful in going down and to put her hand on the rail; plaintiff, who had never seen the stairway before, started down, with her hand on the railing, but owing to the extreme narrowness of the steps (not pointed out to plaintiff), she lost her balance on the third step and fell downstairs. In sustaining the action of the trial court in directing a verdict for defendant, the reviewing court said: “Although the plaintiff was an invitee in the store, on the evidence she was a bare licensee on the stairway. (Citing cases.) The presence of the defendant, and her express permission to use the toilet, gave the plaintiff no higher standing.” This case is not inconsistent with John Spry Lumber Co. v. Duggan, 182 Ill. 218, cited in the majority opinion. In that case no question of an unusual use of the premises was involved. Plaintiff was on the premises engaged in unloading a boat. He was going to the water closet provided for such workmen. As stated in the opinion: “It is clear, from the evidence, that the course which he pursued in attempting to reach the closet was the only direct route which could be pursued by him and be safe.” In the McNamara case it was not shown that toilet facilities had been provided for customers. Large stores usually provide such facilities; smaller stores do not, the customer being upon the premises but a short time. The use of the employees’ toilet by a customer was an unusual use of the premises. In Connole v. Floyd Plant Food Co., supra, the plaintiff was injured while touring the Illinois plant of defendant in company with his son-in-law, Sargent, an officer of the defendant having supervisory authority over the plant and the superior of Edwards, the superintendent; plaintiff had no business with defendant, but went with Sargent and Edwards on their tour of inspection at the invitation of Sargent and to avoid waiting in the automobile until Sargent had completed his duties; his vision was impaired by cataracts; both Sargent and Edwards knew of this defect; plaintiff fell from a dimly lighted platform on which he, Sargent and Edwards were standing. In denying recovery to plaintiff the court said: “ . . . a licensee is one who goes upon the property of another, either by express invitation or with his implied acquiescence, not on any business of the owner or occupant, but solely in pursuit either of the licensee’s own business, pleasure or convenience.” Upon the uncontradicted evidence plaintiff herein was, at best, a mere licensee at the time and place of the accident, and defendant was only liable for his wilful and wanton injury. The court should have directed a verdict for defendant, or entered judgment for it notwithstanding the verdict. If plaintiff’s status on the premises of defendant should be considered a question of fact — the most favorable position plaintiff can claim — the judgment must be reversed because of the error in giving instructions 10 and 13. These instructions assume that plaintiff was an invitee. No instruction submitted to the jury the determination of plaintiff’s status. Instruction No. 10 directed a verdict upon proof of the negligence charged in the complaint, without requiring the jury to find facts making plaintiff an invitee. This is reversible error. Instruction No. 13 stated the duty of an owner to exercise reasonable care for the safety of persons lawfully on the premises. This is an erroneous statement of the law, as this duty is not owed to a licensee, who is a person lawfully on the premises. Whether plaintiff’s status be a question of law or of fact, the judgment cannot be affirmed.